Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Jones et al. (USPGPub 2015/0140653).
 Regarding claim 1 and 3-6, Jones teaches a method of coating a hollow fiber bioreactor [0041] wherein cells are intended to grow on the surface of the hollow fibers [0119] by loading an agent into the bioreactor and pushing the coating agent into the IC loop from an air removal chamber (ARC) followed by circulating (i.e., repeatedly washing) the agent to coat the surface [0215-0219].  Further Jones teaches the use of ultrafiltration as a means of adding media to the IC loop but does not explicitly state that the media may be the coating media.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating media of Jones to the reactor in the same way as described for the provision of other media to the reactor of Jones because Jones both shows both a necessity of providing an initial coating media to the reactor and means for providing media to the reactor in general wherein it would reasonably be considered a use of a known media provision technique (i.e., ultrafiltration) to a known CES reactor in the same way other media is provided to the same device. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 7 and 10, the coating material of Jones would immediately coat the surface to which is was applied.  It would be debatable as to how well the coating would immediately be adhered or how long would be best to continue the coating exposure, but the coating processing would take place immediately upon exposure of the coating agent to the surface.
Regarding claim 8, the materials of Jones are coating “solutions” (Table 10). Jones fails to teach wherein the initial coating of the reactor takes place by opening the first outlet valve and closing the second outlet valve, explicitly.  As cited below in the rejection of claim 20, Jones only makes reference to the addition of feeding and replacement media to the reactor using the valve opening and closing steps and not the initial coating media.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating media of Jones to the reactor in the same way as described for the provision of other media to the reactor of Jones because Jones both shows both a necessity of providing an initial coating media to the reactor and means for providing media to the reactor in general wherein it would reasonably be considered a use of a known media provision technique to a known CES reactor in the same way other media is provided to the same device. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further it is the intent of the use of the coating fluid of Jones to stay on the surface of the hollow fibers in order to coat them.
Regarding claim 9, it is noted that the current specification does not define “hydrostatically deposition” and the process is not one readily recognized in the prior art.  However, reasonably according to the broadest reasonably interpretation standard and taking guidance from the applicants’ specification as to what is likely intended, the examiner interpreted hydrostatic deposition as likely one caused by the presence of hydrostatic pressure from a fluid.  While this is not stated in the prior art explicitly, the prior art device may reasonably function in the same manner as claimed herein as shown in the rejection of claim 1 above.  Therefore it is reasonably implicit that the deposition technique of the prior art of Jones would be considered “hydrostatic deposition” as well. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
	Regarding claim 20, Jones teaches priming a CES (Fig. 5) wherein the reactor comprises a hollow fiber membrane having an intercapillary space and an extracapillary space [0041] wherein cells are intended to grow on the surface of the hollow fibers [0119] further comprising first and second fluid flow paths [0039], wherein the first path has an inlet and outlet at opposing end of the bioreactor (Fig. 1A), wherein the first fluid flow path is associated wit the IC portion of the reactor and the second fluid flow path is associated with the second flow path [0041], wherein the second fluid flow path is associated has an inlet and outlet (Fig. 1A),  wherein the bioreactor further comprises a first connection port associated with the first fluid flow path (Fig. 1B) and a first outlet valve (Fig. 1B) and a second outlet valve associated with the second fluid flow path (Fig. 1B) and a harvest bag [0047] comprising the steps of connecting a first bag to the IC loop to coat the hollow fiber membrane [0215-0217], wherein opening the first valve and closing the second could be used to distribute the coating media through the bioreactor [0047][0054] using ultrafiltration [0082] and connecting a bag containing cells to the first connection port on the reactor [0052] wherein the cells are then fed [0128] and they are harvested using the harvesting bag as described above.  Jones fails to teach wherein the initial coating of the reactor takes place by opening the first outlet valve and closing the second outlet valve, explicitly.  As cited above, Jones only makes reference to the addition of feeding and replacement media to the reactor using the valve opening and closing steps and not the initial coating media.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating media of Jones to the reactor in the same way as described for the provision of other media to the reactor of Jones because Jones both shows both a necessity of providing an initial coating media to the reactor and means for providing media to the reactor in general wherein it would reasonably be considered a use of a known media provision technique to a known CES reactor in the same way other media is provided to the same device. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 2 is/are rejected under 35 U.S.C. 103 as being obvious over Jones et al. (USPGPub 2015/0140653) as applied to claims 1, 3-6 and 20 above and further in view of Cunha et al. (USPGPub 2016/0326494).
	Regarding claim 2, the teachings of Jones are as shown above. Jones fails to teach wherein the coating agent is cryoprecipitate.  However, Cunha teaches that for the purposes of stem cell expansion (abstract) it is known to use cryoprecipitate as the coating media.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the cryoprecipitate of Cunha in the cell expansion system of Jones as use of a known coating media for another wherein the results would be predictable based on the use of hollow fiber cell expansion systems in both prior arts.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717